                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



CHRISTOPHER SCOTT GAMBLE,

              Plaintiff,
                                                             CASE NO. 1:18-CV-368
v.
                                                             HON. ROBERT J. JONKER
COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
__________________________________/

                           ORDER APPROVING AND ADOPTING
                            REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Green’s Report and Recommendation in this

matter (ECF No. 23) and Plaintiff’s Objections (ECF No. 24). Under the Federal Rules of Civil

Procedure, where, as here, a party has objected to portions of a Report and Recommendation,

“[t]he district judge . . . has a duty to reject the magistrate judge’s recommendation unless, on

de novo reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL

PRACTICE AND PROCEDURE, § 3070.2, at 451 (3d ed. 2014). Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

FED. R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and Plaintiff’s objections. The Court finds the Magistrate
Judge’s Report and Recommendation, which recommends affirming the decision of the ALJ,

factually sound and legally correct.

         The Magistrate Judge carefully and thoroughly considered Plaintiff’s claims and

determined that substantial evidence supports the ALJ’s findings and decision. In his Objections,

Plaintiff primarily reiterates and expands arguments he made in his earlier briefing. The Magistrate

Judge carefully considered and properly rejected these arguments. Nothing in Plaintiff’s

Objections changes the fundamental analysis. After de novo review, this Court determines that

substantial evidence supports the ALJ’s decision, for precisely the reasons detailed in the Report

and Recommendation.

         ACCORDINGLY, IT IS ORDERED:

         1.      The Report and Recommendation of the Magistrate Judge (ECF No. 23) is

approved and adopted as the opinion of the Court.

         2.       Plaintiff’s Objections (ECF No. 24) are OVERRULED.

         3.      The Commissioner’s decision is AFFIRMED.



Dated:        September 10, 2019              /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
